Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WU et al. (2014/0353543).
	Regarding claims 1 and 7, 8, 12, and 14, WU et al. discloses a thermoplastic composition comprising:
	a) from about 30 wt% to about 90 wt% of at least one polymer component (p.23, claim 1a) wherein the polymer component is polypropylene or polyphenylene oxide [0050]-[0051]; and impact modifiers [0111], [0126] which would inherently be present in an amount greater than 0 wt% as claimed;

	c) about 9 wt% to about 69.95 wt% of a thermally conductive filler wherein the combined weight percent value of all components does not exceed about 100 wt% (p.23, claim 1b).
	Regarding claims 2 and 4, WU et al. discloses poly(p-phenylene oxide) or PPE is one of the polymer components used in an amount from about 30 wt% to about 90 wt% and is combinable or blended with 30 wt% to about 90 wt% of polystyrene [0048]-[0049].	
	Regarding claims 3 and 6, WU et al. discloses the polymer component is polypropylene with said 30 wt% to about 90 wt% [0050]-[0051].
	Regarding claims 15-17, WU et al. discloses an article [0002] comprising the thermoplastic composition [0239].
	Regarding claim 18, WU et al. discloses a method of improving thermal conductivity properties of a blended thermoplastic composition comprising:
	a) from about 30 wt% to about 90 wt% of at least one polymer component (p.23, claim 1a) wherein the polymer component is polypropylene or polyphenylene oxide [0050]-[0051]; and impact modifiers [0111], [0126] which would inherently be present in an amount greater than 0 wt% as claimed or not be present at all at 0 wt%;

	c) about 9 wt% to about 69.95 wt% of a thermally conductive filler wherein the combined weight percent value of all components does not exceed about 100 wt% (p.23, claim 1b).
	Regarding claim 19, WU et al. discloses molding an article [0239] from the composition; exposing the laser activatable additive to a laser to form an activated area [0079]; and plating a metal layer onto the activated area [0079], [0091].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (2014/0353543) as applied to claims 1-4, 6-8, 12, and 14-19 above, and in further view of AI et al. (2009/0170985).
The teachings of WU et al. are applied as described above for claims 1-4, 6-8, 12, and 14-19.
Regarding claim 5, WU et al. is silent to the impact modifier to comprise one or more of claimed SEBS, SBS, and SEPS.  However, AI et al. discloses thermoplastic composition used for making electronic components wherein the impact modifier comprises SBS or SEBS [0076].  WU et al. discloses the thermoplastic composition to comprise impact modifier [0111].  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted in the SBS or SEBS of AI et al. for the impact modifier in WU et al. for the predictable results of making electronic components with a thermoplastic composition comprising impact modifier.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (2014/0353543) as applied to claims 1-4, 6-8, 12, and 14-19 above, and in further view of KNIESS et al. (DE 102013007750-machine translation).
The teachings of WU et al. are applied as described above for claims 1-4, 6-8, 12, and 14-19.
	Regarding claims 9-12, WU et al. is silent to the weight ratio of the core in the core-shell structure.  However, KNIESS et al. discloses an LDS-active additive for LDS plastics containing a polymer composition, an LDS-active additive with a  core-shell structure wherein the core is titanium dioxide coated with antimony-doped metal (tin)-oxide used in amounts of at least 80 wt% [0024] and the proportion of coating is in the range of 35 to 55 wt% [0045] and the rest being the core.  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted in the core-shell LDS-active additive of KNIESS et al. for the core-shell laser additive of WU et al. for the .

Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742